DETAILED ACTION

Reasons for Allowance
Claims 1-5, 12-14, 16-23, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose the system and method for locating a radio-frequency identification (RFID) tag in a volume of interest, comprising: a plurality of antennas, the plurality of antennas comprising a first antenna to transmit an activation signal based on historical data related to a location of the RFID tag toward the volume of interest, wherein the historical data includes data about a variation in the location of the RFID tag as a function of time of day; an RFID transceiver, electrically coupled to the plurality of antennas, to receive RFID response data from the RFID tag in response to the activation signal; a camera to obtain visual data representing a person in the volume of interest; and a system manager, operably coupled to the RFID transceiver and the camera, to transform the RFID response data from the RFID transceiver into RFID tag location data, to locate the person in the volume of interest based on the visual data, to identify the person based on the visual data using image recognition techniques and/or gait analysis, and to associate the RFID tag with the person, wherein the system manager is configured to estimate a permittivity of the person in the volume of interest and to transform the RFID response data into the RFID tag location data based at least in part on the permittivity, as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684     				/QUAN-ZHEN WANG/                                                                                                     Supervisory Patent Examiner, Art Unit 2684